Case 2:18-cv-00268-KD-B Document 55-1 Filed 01/25/19 Page1lof5 PagelD #: 993

EXHIBIT 1
Case 2:18-cv-00268-KD-B Document 55-1 Filed 01/25/19 Page 2of5 PagelD #: 994

 

SITE SPECIFIC POLLUTION LIABILITY APPLICATION

NOTICE: If a policy is issued, amounts incurred for legal defense will reduce the limit of
| Liability available to pay judgments for settlements. Further note that amounts incurred
| for legal defense shall be applied against the deductible or retention amount.

 

 

 

 

 

 

 

 

APPLICANT : DATE
Southeaste cn Che ese Core. A-F-(5
. ADDRESS
Po Box 535 J 44 Washington ST,
CITY STATE ZIP CODE TELEPHONE #
Uniontown AL 36786 334 -6223 -3 31)
COVERAGE REQUESTED FEROPOSED EFFECTIVE DATE:
™ New Business c Renewal PROPOSED RETROACTIVE DATE: 0 7-I5-/%

 

#On Site Pollution Liability Limits Requested: # /, 000, 000,
Deductible Requested: ¥ /3,.920 «

1. PROIR SITE POLLUTION LIABILITY CARRIER INFORMATION
CARRIER LIMIT OF LIABILITY DEDUCTIBLE RETRO ACTIVE DATE PREMIUM

VLA

:: Third Party Pollution Liability Jf Lnte OF LIABILITY / DEDUCTIBLE

 

 

 

 

 

 

ZL
Any policy or coverage declined, canceled or non-renewed during the prior three years? LI Yes LYNo
If yes explain:

 

2. WHAT.ARE THE APPLICANTS ESTIMATED GROSS SALES FOR THE NEXT 12 MONTHS?
$ ee

 

 

 

He TTTCTCTCCTCS™~C*C@REEDACCTIEDD
3. PROPERTY DESCRIPTION — Please complete the following for all locations you wish to be covered.
LOCATION (address) DESCRIPTION ACREAGE LENGTH OF OPERATIONS
a 92 Washinaten St, Cheese plant 4 Siute. 19 GO
b #970 CR YW7¥ Waste water trabment BIS ZOOY
and sprayfeld

 

 

Cc.
d.
e.
4.

 

ESCRIBE CURRENT OPERATIONS (FOR EACH LOCATION):
a, Cheesemaking /manu facturing

b.. a. atment Sthrovah Senzs o€ lagoons Ceells)
and irrtgation of freaked waterY J

 

 

 

 

5. LIST ALL STRUCTURES ON THE PROPERTY:

a. cheesemanyu factwina plant And warehoyse.
b. jatinphouse >-shed vs

 

 

 

 

6. PROVIDE A LIST OF ALL ADDITIONAL OCCUPANTS ON THIS PROPERTY (OWNED OR LEASED):
a)NINE
DNINE

 

 

 

 

 

i 7. PROVIDE A SITE HISTORY INCULDING PAST LAND USE AND THE TIME PERIOD OF EACH OPERATION: -
&) theese rlant Since (F309
bh) ha Wy an A_pasture farm

 

 

 

 

 

 

 

Site Specific Pollution Liability Application Page | of 4
Case 2:18-cv-00268-KD-B Document 55-1 Filed 01/25/19 Page 3of5 PagelD #: 995

 

 

 

8. PROVIDE ALL PAST STORAGE AND DISPOSAL PRACTICES AT EACH SITE:
A) mik Silos and cheese Cold- Storage, Warehouse. storage(dny
products) Wes te pumped fo Spravbeid

b) la€qgoon ponds sfore paste wales, seravte eld dish butes water hr
9. DOES THIS SITE GENERATE, HANDLE, STORE OR DISPOSE OF ANY POTENTIAL HAZARDOUS absorp Pion

 

 

 

MATERAIL: and evapbrahon
YES (0)
If yes, please Cbmplete the following: (use additional sheets or provide.a complete schedule if necessary)

A._ Type and Quantity of Materials Generated, Handled, Stored or Disposed of:

 

 

 

 

 

 

 

ls this site a Small Quantity Generator (SQG)?
Is this site a Large Quantity Generator (LQG)?
Describe the On Site Storage Practices and Storage Areas:

 

 

DIO}2

 

 

=

E. Describe the Building(s) Fire Alarm & Suppression System:

 

 

 

 

*F. Describe the Disposal Methods Used:

 

 

 

G. Describe the On Site Containment System:

 

 

 

10. DOES THIS-BAE HAVE ANY UNDERGROUND STRORAGE TANKS?
YES

If yes, please complete the following: (use additional sheets or provide a complete schedule if necessary)
Tank 1 Tank 2 Tank 3 Tank 4

 

 

Date of Installation
Tank Construction Material
Piping Construction Material
Capacity
Material Stored
Most Recent Tightness Test
Tank Protection
Tank Leak Detection
Number of Monitoring Wells (Site)
Is all above ground piping protected from accidental Mobile Equipment contact damage?
Compliant with all UST Guidelines (Yes / No)
11. (Wes) THIS SITE HAVE ANY ABOVEGROUND STRORAGE TANKS?

 

 

 

 

 

 

 

 

 

 

 

NO
es, please complete the following: (use additional sheets or provide a complete schedule if necessary)
fank 4 Tank2 Tank3 ‘Tank 4

 

 

 

 

Date of Installation: Sote 1478 1978
Tank Construction Material: stee [ + as ;
Tank Capacity: ,

 

 

Material Stored:
Diking Construction: Roge Mone.
Diking Capacity: t none =". & Aone

Is all above ground piping protected from accidental Mobile Equipment contact damage? Ve s
> Describe your Storm Water Drainage Procedures: Gravity
J

 
     

 

 

 

 

 

Site Specific Pollution Liability Application _ Page 2 of 4
 

Case 2:18-cv-00268-KD-B Document 55-1 Filed 01/25/19 Page4of5 PagelD #: 996

 

 

12. PROVIDE A DESCRIPTION OF ADJACENT PROPERTIES
(Use additional sheets or provide a complete schedule for supplemental sites)

 

 

 

 

North: &) Radroad b) Getieferrs OR 79

South: a) ahbsbveet b) cattle farm /Untontown sewage laquens
East: &) woods by rattle farm ~ MF
West: &) creeic b) catHe far.

 

13. IDENTIFY ALL NEARBY BODIES OF. SURFACE WATER AND APPROXIMATE DISTANCE:
Unionbwn Sewage [ AGOONS Acwss prepedivs lhe

 

 

 

 

14. ARE THERE ANY SENSITIVE ENVIRONMENTS WITHIN 4 MILE OF THE SITE (IE SCHOOLS, PARKS, ETC.)
(ies ) NO

S, please complete the following: (use additional sheets or provide a complete schedule if necessary)
houses and school toward Cast

 

 

 

 

15. IDENTIFY ALL NEARBY WATER WELLS AND APPROXIMATE DISTANCE:
a) plaot well on plant property

 

 

 

 

YES
If yes, pledse-show percentage of each type of waste handled

Glass Household Garbage Household Hazardous Waste
Plastic Cardboard Appliances

Aluminum Oil / Oil Filters Commercial Solid Waste
Paper Fluorescent Lights Other (list below)

16. DOES MCD) TREAT, PROCESS, SEPARATE OR RECYCLE ANY OF THE FOLLOWING?

 

 

Pecan
Is your site fenced and locked to prevent trespassing while closed? Yes) No
Is the entrance controlled while the open for business? ‘Yes (No)
Do you allow the general public direct access to your site? Yes __/{No)
Describe the Building(s) Fire Alarm & Suppression System: Air horn

 

 

OQ} 99} >

 

 

 

 

m

Describe the Any On Site Disposal Methods Used: 2) dum psfe cr
b) Spray Fei d - letraahan ;

 

 

 

F. Describe the On Site Containment System:
by | Qa ens dua tat chalk deci gine d by engineer
7 4 we a J 7 J

 

 

 

 

 

17. DO YOU HAVE A LANDFILL ON SITE? YES NO
If yes, please complete the following: (use additional sheets orprovide a complete schedule if necessary)
Acreage Total Acres Active Landfill Closed Landfill Vacant Land

 

A._ Describe the type of waste collected:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B._Is the Landfill Lined Yes No

Type of Liner:

Material:

Thickness:
C. Do you have a leachate collection system in place? Yes No
D. How many Active Groundwater Monitoring Wells are in Place?
E. Any Hazardous or Medical Waste Accepted? Yes No
F._Is there any buming of Rubbish or other Materials allowed at the site? Yes No
G._Is the landfill fenced and locked to prevent trespassing while closed? Yes No
H.__ts the Entrance Controlled while open for Business? Yes No

 

Site Specific Pollution Liability Application Page 3 of 4
Case 2:18-cv-00268-KD-B Document 55-1 Filed 01/25/19 Page5of5 PagelD #: 997

 

 

 

 

 

 

18. Have you during the last five years received any violations regarding any standard or lay relating to the
Release of a substance from the jocattion(s) into sewers, rivers, air or onto land? es 01 No
If yes, please provide details: !- rout of ec m agoon
2. revinwater comfour ment pond spilled «Ato cree
If yes, have you ever been prosecuted? D Yes ff No
19. Please describe any pollution claims which have occurred during the last five years, (if none, please state
so):
NONE,

 

 

 

 

20. At the time of signing this application are you aware of any circumstances which may reasonably be
expected to give rise to a claim under this policy? 0 Yes JENo
If yes, please provide details:

=>

 

 

 

FRAUD WARNING: APPLIACBLE TO ALL STATES
Any person who knowingly and with intent to defraud any insurance company or other person files an application for
insurance or statement of claim containing any materially false information, or conceals for the purpose of misleading,
information concerning any fact material thereto, commits a fraudulent act, which is a crime and shall be subject to a
civil penalty not to exceed five thousand dollars and the stated value of the claim for each violation.
WARRANTY STATEMENT —

The undersigned authorized officer of the applicant declares that the statements set forth herein are true. The
undersigned authorized officer agrees that if the information supplied on the application changes between the date of
the application and the effective date of the insurance, he/she (undersigned) will immediately notify the insurer of
such changes, and the insurer may withdraw or modify any outstanding quotations and/or authorization or agreement
to bind the insurance. Signing of this application does not bind the applicant or the insurer to complete the insurance.
Notice to appfcants: Any person who knowingly and with intent to defraud any insurance company or other person

 

 

 

filles an ap ny for surance containing and false information, or conceals for the purpose of misleading,
informatio SPF material thereto, contains a fraudulent insurance act, which is a crime.
eS
Ls £
LAE: S4 d Bf

 

og me

9 Fells

 

 

(Date) _

 

Site Specific Pollution Liability Application Page 4 of 4
